                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


International Decision Systems, Inc.,                 File No. 18-cv-02951 (ECT/DTS)

              Plaintiff,

v.                                                                 ORDER

JDR Solutions, Inc.,

           Defendant.
________________________________________________________________________

       Plaintiff International Decision Systems, Inc. filed a motion to dismiss the

counterclaims brought by Defendant JDR Solutions, Inc. on June 28, 2019. ECF No. 73.

JDR responded to International’s motion by filing amended counterclaims on July 26,

2019. ECF No. 91; see Fed. R. Civ. P. 15(a)(1)(B) (providing that “[a] party may amend

its pleading once as a matter of course within . . . 21 days after service of a motion under

Rule 12(b)”); July 22, 2019 Order [ECF No. 90] (granting enlargement of time to file an

amended counterclaim).       JDR did not file a memorandum of law responding to

International’s motion, and International has not withdrawn its pending motion to dismiss.

       As a result of JDR’s amended counterclaims, the original counterclaims brought in

its Answer [ECF No. 64] are no longer operative, and International’s motion to dismiss the

original counterclaims is moot. Therefore, the Court will deny International’s motion as

moot. See Local Rule 7.1(g)(6). The Court’s order is without prejudice to International’s

right to file a motion regarding the amended counterclaims.
      IT IS HEREBY ORDERED THAT Plaintiff International Decision Systems,

Inc.’s motion to dismiss [ECF No. 73] is DENIED AS MOOT.



Dated: July 30, 2019                /s/Eric C. Tostrud
                                    Eric C. Tostrud
                                    United States District Court




                                      2
